 

Exhibit 10.30

FORM OF

LYDALL, INC.

PERFORMANCE SHARE AWARD AGREEMENT

(One–Year Period)

 

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made between
Lydall, Inc., a Delaware corporation (the “Company”), and the recipient (the
“Recipient”) of Performance Shares (the “Award”) granted under the Amended and
Restated Lydall 2003 Stock Incentive Compensation Plan (the “Plan”). The
specific terms and conditions of the Award, including (i) the date of grant of
the Award (the “Date of Grant”), (ii) the number of Performance Shares awarded,
(iii) the Performance Period applicable to the Award, (iv) the Performance
Objectives applicable to the Award, and (v) the time-based vesting requirements
for the Award, are set forth in the award letter (the “Award Letter”), dated
                    , from the President and Chief Executive Officer of the
Company to the Recipient. The terms and conditions set forth in the Award
Letter, together with the applicable terms and conditions set forth in this
Agreement and the Plan, will be binding upon the Recipient’s acceptance of the
Award in accordance with the terms and provisions of this Agreement. All
capitalized terms used but not defined in this Agreement shall have the same
meanings that have been ascribed to them in the Plan, unless the context clearly
requires otherwise.

 

1. Grant of Performance Shares. The Company hereby grants to the Recipient,
pursuant to Section 6.3 of the Plan, the number of Performance Shares set forth
in the Award Letter, subject to the terms and conditions set forth in the Plan
and this Agreement. These Performance Shares that are the subject of the Award
are shares of Restricted Stock that are subject to restrictions, and vest based
upon the achievement of the Performance Objectives and the passage of time, all
as set forth in the Plan, the Award Letter and this Agreement.

 

2. Acceptance of Award. The Recipient shall have no rights with respect to the
Award unless he or she accepts the Award no later than the close of business on
the date that is sixty (60) days after the Date of Grant. Award acceptance shall
be completed by accessing the Company’s administrative agent’s website, BNY
Mellon, (the “Administrative Agent”) referenced in the Award Letter and
following the required on-line grant acknowledgement process.

 

3. Ownership of Performance Shares. As soon as practicable after the acceptance
of the Award by the Recipient, the Company will cause the Performance Shares to
be issued in book entry form in the name of the Recipient, whereupon they will
be held for the benefit of the Recipient by the Administrative Agent until the
Performance Shares vest or are forfeited in accordance with the terms and
conditions of the Plan, this Agreement and the Award Letter. Upon such issue,
the Recipient shall be the holder of record of the Performance Shares granted
hereunder and will have, subject to the terms and conditions of the Plan and
this Agreement, all rights of a shareholder with respect to such shares.
Notwithstanding the foregoing, the Company shall retain custody of all Retained
Distributions made or declared with respect to the Performance Shares, subject
to the same restrictions, terms and conditions as are applicable to the
Performance Shares, until such time, if ever, as the Performance Shares shall
vest.

 

4. Performance Period. The Performance Period for the Performance Shares
evidenced by this Agreement shall be the one-year period set forth in the Award
Letter.

 

5. Performance Objectives. The actual number of shares of Common Stock to be
issued and delivered to the Recipient upon the vesting of the Performance Shares
will depend upon the Operating Income (“OI”) of the Company for the full year of
the Performance Period compared to the OI target for such period established and
approved by the Committee (the “OI Target”), calculated as set forth in the
following table:

 

    

OI Achievement

--------------------------------------------------------------------------------

  

Determination Percentage

    of Performance Shares    

--------------------------------------------------------------------------------

Below Threshold

   Less than 80% of OI Target    None

Threshold

   80% of OI Target    80%

Target

   100% of OI Target    100%

Maximum

   120% of OI Target    120%

 

For purposes of the foregoing, “Operating Income” means the Operating Income
from Continuing Operations of the Company for the Performance Period, as set
forth in the audited financial statements of the Company, adjusted positively or
negatively if

 

A-1



--------------------------------------------------------------------------------

 

determined necessary or appropriate by the Committee to exclude the effects of
extraordinary items, unusual or non-recurring events, changes in accounting
principles, realized investment gains or losses, discontinued operations,
acquisitions, divestitures, material restructuring or impairment charges and
other similar items. The determination percentage of the Performance Shares
where performance achievement is between Threshold and Target will be scaled on
a linear basis from 80% to 100%, and the determination percentage of the
Performance Shares where performance achievement is between Target and Maximum
will be scaled on a linear basis from 100% to 120%. OI will be rounded to the
nearest thousand, and the determination of the actual number of Performance
Shares that will be allowed to vest will be rounded to the nearest whole share.
All other calculations will be rounded to two decimal places.

 

6. Determination of Level of Performance Objectives Achieved. As soon as
practicable following the completion of the Performance Period and the
preparation of the Company’s audited financial statements for such period, the
Committee shall (a) determine the OI of the Company for the Performance Period
and (b) certify in writing, in accordance with the requirements of
Section 162(m) of the Code to the extent applicable, the extent to which the
Performance Objectives have been achieved, if at all, and the Determination
Percentage resulting therefrom (such certification being hereinafter referred to
as the “Committee Certification”). In the event that, in determining the OI of
the Company for the Performance Period, the Committee adjusts the Operating
Income from Continuing Operations of the Company from that set forth in the
audited financial statements of the Company, the Committee Certification shall
include a brief statement setting forth the amount of the adjustment and the
reasons therefor. The actual number of Performance Shares that will be allowed
to vest will not be determined until the Committee makes the Committee
Certification, at which time the number of Performance Shares will be determined
and fixed, subject only to the additional time-based vesting requirements set
forth in the Award letter and the conditions set forth in Section 8 below.

 

7. Forfeiture of Unearned Performance Shares. All unearned Performance Shares,
as well as any Retained Distributions relating thereto, shall be forfeited,
effective as of the date of the Committee Certification.

 

8. Additional Time-Based Restrictions; Forfeiture.

 

(a) In addition to being subject to determination and forfeiture as set forth in
Sections 6 and 7 above, the Performance Shares, as well as any Retained
Distributions relating thereto, shall be subject to the time-based vesting
conditions set forth in the Award Letter (the “Restriction Period”) and the
conditions set forth in this Section 8.

 

(b) If the Recipient’s employment with the Company or any Subsidiary terminates
during the Restriction Period for any reason whatsoever, then, effective upon
the date of termination, all of Recipient’s non-vested Performance Shares, as
well as any Retained Distributions relating thereto, shall automatically be
forfeited to the Company. Any leave of absence approved by the Committee shall
not be deemed a termination of employment resulting in a forfeiture of the
Performance Shares.

 

(c) Neither the Performance Shares, nor the Recipient’s interest in any of the
Performance Shares, may be encumbered, sold, assigned, transferred, pledged or
otherwise disposed of at any time during the Restriction Period. In the event
any such action is taken, all non-vested Performance Shares evidenced by this
Agreement, as well as any Retained Distributions relating thereto, shall
thereupon automatically be forfeited to the Company, effective as of the date of
such event.

 

(d) All of the Recipient’s rights to, and interest in, the Performance Shares,
as well as any Retained Distributions relating thereto, shall terminate
immediately upon forfeiture without payment of consideration. All forfeited
Performance Shares shall be delivered promptly to the Company by the
Administrative Agent, and the Company shall direct the transfer agent and
registrar of the Company’s Common Stock to make appropriate entries upon its or
their records.

 

(e) The Committee shall make all determinations authorized or required in
connection with the terms and provisions of the Plan and this Agreement,
including any determination as to whether an event has occurred resulting in the
forfeiture of Performance Shares and any related Retained Distributions, and all
such determinations of the Committee shall be final and conclusive.

 

9. Delivery of Vested Shares. Subject to the terms of the Plan, upon the making
of the Committee Certification and the vesting of the Performance Shares, the
Recipient shall be entitled to receive that number of shares of Common Stock
calculated by multiplying the number of Performance Shares set forth in the
Award Letter by the Determination Percentage set forth in the Committee
Certification, together with any Retained Distributions relating thereto,
provided the Recipient has settled all applicable tax withholding obligations
arising from the vesting of the Award, as set forth in Section 10 below. All
vested shares to which the Recipient is entitled, together with any Retained
Distributions, if any, relating thereto and any additional shares of Common
Stock, if any, to which the Recipient is entitled by virtue of the Determination
Percentage being in excess of 100%, shall be delivered to the

 

A-2



--------------------------------------------------------------------------------

 

Recipient as soon as reasonably practical after the end of the Restriction
Period. Delivery of vested shares will be made electronically via book entry to
an account in the name of the Recipient maintained with the Company’s transfer
agent. In connection therewith, the Recipient agrees to execute any documents
reasonably requested by the Company or the Administrative Agent.

 

10. Taxation.

 

(a) The Recipient recognizes and agrees that there may be certain tax issues
that affect the Recipient arising from the grant and/or vesting of the
Performance Shares and the Recipient is solely responsible for payment of all
federal, state and local taxes resulting therefrom. The Company expressly
provides no tax advice to the Recipient and recommends that the Recipient seek
personal tax advice.

 

(b) In general, the Recipient will have taxable income as a result of the
vesting of the Performance Shares. The amount of the taxable income for each
year will equal the number of shares which vest multiplied by the Fair Market
Value of the Common Stock on the vesting date. This amount will be included in
Recipient’s taxable income reported on Form W-2 for that year. Any applicable
withholding taxes associated with the vesting of the Performance Shares must be
paid to the Company as set forth in section (c) below, prior the delivery of
vested shares to the Recipient.

 

(c) Recipient’s tax withholding liability will be satisfied through the delivery
to the Company by the Administrative Agent of shares of Common Stock otherwise
deliverable to the Recipient in an amount equal to the tax liability outlined in
(b) above. The number of shares to be delivered to the Company will be rounded
up to the nearest whole share and in no case will partial shares be transferred.
The shares delivered to the Company for satisfaction of the Recipient’s tax
liability will result in a reduction in the number of vested shares actually
delivered to the Recipient.

 

(d) Section 83(b) of the Code permits the Recipient to recognize income in the
year in which the Performance Shares are granted, rather than in the subsequent
years in which they vest. This election generally must be filed with the
Internal Revenue Service within 30 days of the Date of Grant. The Recipient is
encouraged to discuss this option with his or her own tax advisor. In the event
that the Recipient desires to make an election under Section 83(b) of the Code,
the Recipient first shall make appropriate arrangements with the Company for the
payment of all applicable withholding taxes associated with such election.

 

(e) Participants of a natural citizenship other than the United States of
America will be subject to and have their tax liability calculated in accordance
with the applicable statutory laws of their country, which may result in
treatment other than what is outlined in (b) through (d) above.

 

11. Appointment of Agent. By accepting the Performance Shares evidenced by this
Agreement, the Recipient hereby irrevocably nominates, constitutes and appoints
each of the Company’s Vice President of Human Resources and the Administrative
Agent as his or her agent and attorney-in-fact to take any and all actions and
to execute any and all documents, in the name and on behalf of the Recipient,
for any purpose necessary or convenient for the administration of the Plan and
this Agreement. This power is intended as a power coupled with an interest and
shall survive the Recipient’s death. In addition, it is intended as a durable
power and shall survive the Recipient’s incapacity.

 

12. No Employment Rights. Nothing in this Agreement shall be deemed to:
(a) confer or be deemed to confer upon the Recipient any right to continue in
the employ of the Company or any Subsidiary or in any way affect the right of
the Company or any Subsidiary to dismiss or otherwise terminate the Recipient’s
employment at any time for any reason with or without cause, (b) impose upon the
Company or any Subsidiary any liability for any forfeiture of Performance Shares
which may result if the Recipient’s employment is terminated, or (c) affect the
right of the Company or any Subsidiary to terminate or modify any contractual
relationship with a Recipient who is not an employee of the Company or a
Subsidiary.

 

13. No Liability for Business Acts or Omissions. The Recipient recognizes and
agrees that the Board of Directors or the officers, agents or employees of the
Company, including the Administrative Agent, in their conduct of the business
and affairs of the Company, may cause the Company to act, or to omit to act, in
a manner that may, directly or indirectly, prevent the attainment of the
Performance Objectives and/or the vesting of the Performance Shares. No
provision herein, or in any amendment hereto that may be implemented from
time-to-time, shall be interpreted or construed to impose any liability upon the
Company, the Board of Directors or any officer, agent or employee of the
Company, including the Administration Agent, for any forfeiture of Performance
Shares that may result, directly or indirectly, from any such action or
omission.

 

A-3



--------------------------------------------------------------------------------

 

14. Changes in Capitalization. Neither this Agreement nor the grant of the
Performance Shares shall affect in any way the right or power of the Company or
its shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company or any Subsidiary, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company or any Subsidiary, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceedings,
whether of a similar character or otherwise.

 

15. Change in Control. In the event of a Change in Control of the Company during
the Performance Period, the Performance Shares shall immediately and entirely
vest (with a Determination Percentage of 100%) in accordance with the terms and
conditions of the Plan and sections 5, 6, 7 and 8 above shall not apply. In the
event of a Change in Control of the Company after the Committee’s certification
but before the Restriction Period ends, the unvested balance of the Award (as
determined) shall immediately and entirely vest.

 

16. Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for the administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe and make, in
its sole and absolute discretion, all determinations necessary or appropriate
for the administration of the Plan and this Agreement, all of which shall be
binding upon the Recipient. This Agreement shall be interpreted and applied in a
manner consistent with the provisions of the Plan, and in the event of any
inconsistency between this Agreement and the Plan, the terms of the Plan shall
control.

 

17. Amendment; Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless authorized by the Committee, and no amendment
or modification of this Agreement may be made except in a writing signed by each
of the parties hereto.

 

18. Agents. The Company has the right to change the appointed transfer agent or
Administrative Agent from time to time.

 

19. Business Day. If any event permitted or required by this Agreement is
scheduled to take place on a day on which the Company’s corporate offices are
not open for business, such event shall take place on the next succeeding day on
which the Company’s corporate offices are open for business.

 

20. Titles. The titles to sections or paragraphs of this Agreement are intended
solely for convenience and no provision herein is to be construed by reference
to the title of any section or paragraph.

 

21. Notices. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed or delivered to the party for whom it
is intended at such address as may from time to time be designated by such party
in a notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications to the Company shall be mailed to or delivered to its Vice
President, General Counsel and Secretary, with a copy to its Vice President of
Human Resources, both at One Colonial Road, P. O. Box 151, Manchester,
Connecticut, 06045-0151, and all notices by the Company to the Recipient may be
given to the Recipient personally or may be mailed to him or her at the last
address designated for the Recipient on the employment records of the Company.
For purposes of this section, the term “mailed” includes electronic delivery
methods.

 

22. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Connecticut without
reference to the principles of conflict of laws thereof, and the Recipient
agrees to the exclusive jurisdiction of Connecticut courts.

 

23. Compliance with Laws. The issuance of the shares of Common Stock pursuant to
this Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, and any rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue any shares of Common Stock
pursuant to this Agreement if such issuance would violate any such requirements.

 

A-4



--------------------------------------------------------------------------------

 

24. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of the
remainder of this Agreement, it being intended that all rights and obligations
of the Company and the Recipient shall be enforceable to the fullest extent
permitted by law.

 

25. Statute of Limitations. The Recipient hereby agrees that there shall be a
one-year statute of limitations for the filing of any claim relating to this
Agreement or the terms or conditions of the Award. If such a claim is filed more
than one year subsequent to the earlier of the date on which the vesting of the
final portion of Performance Shares is scheduled to occur or termination of the
Recipient’s employment, it shall be precluded by this provision, whether or not
the claim has accrued at that time.

 

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Agreement as of the Date of Grant.

 

LYDALL, INC. By:  

 

--------------------------------------------------------------------------------

    Dale G. Barnhart     President and Chief Executive Officer

 

A-5